Mr. PRESIDING JUSTICE TRAPP, specially concurring: I concur in the disposition of the legal issues presented. The quality of the administrative procedures of the executive department is not an issue in this case. In People ex rel. Billings v. Bissell, 19 Ill. 229, 230-31, it is said: “To the judiciary is confided the power and the duty of interpreting the laws and the constitution whenever they are judicially presented for consideration. Hence it becomes our duty to determine what is the meaning of the laws passed by the legislature, and, also, whether those laws are such as the legislature was authorized by the constitution to pass. So, also, of the acts of the executive; we are bound to determine whether such acts are authorized by the laws and the constitution, whenever they are brought before us judicially, but not otherwise. ° * ° In no other way, nor in any other case, can this department construe the constitution for, or exercise any control over, any other department. Where final action upon any subject is confided to either of the other departments, there the responsibility must rest, of conforming such action to the law and the constitution.” Accordingly, I do not join in the comment concerning the conclusion of administrative delay.